Citation Nr: 0635441	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-29 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from May 1943 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision, which denied 
service connection for prostate cancer, claimed as due to 
ionizing radiation.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in August 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of the hearing is of record.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on this matter is warranted.

The veteran has been diagnosed with prostate cancer and he 
claims that this condition is due to in-service exposure to 
ionizing radiation.  Service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods. See Hilkert v. West, 11 Vet. App. 284, 289 
(1998).  Two of those methods-(1) showing exposure to 
radiation during active duty with subsequent development of 
one of the diseases listed in 38 C.F.R. § 3.309(d)(2), for 
purposes of presumptive service connection; and (2) 
submitting competent evidence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service-are not applicable in the present case.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Prostate cancer is 
not one of the diseases listed in 38 C.F.R. § 3.309(d)(2) and 
the veteran and his representative indicated during the Board 
hearing that service connection had not been sought or shown 
on either basis.  See hearing transcript at pp. 9, 10.

Service connection may also be established if a radiation-
exposed veteran develops a "radiogenic disease," defined to 
include those listed in 38 C.F.R. § 3.311(b)(2).  Prostate 
cancer is one of these listed diseases.  See 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  The evidence, in particular the 
veteran's service personnel records, reflect that he 
participated in "Operation Crossroads" on board the U.S.S. 
Wharton during atomic bomb testing between July 1 and 25, 
1946.  This makes the veteran a radiation-exposed veteran, as 
he participated in a radiation-risk activity as defined by 
38 C.F.R. § 3.309(d)(3).  Pursuant to 38 C.F.R. § 3.311(b), 
when a veteran exposed to ionizing radiation subsequently 
develops a radiogenic disease that manifests within a 
specified time period, and claims service connection base on 
such exposure, "before its adjudication the claim will be 
referred to the Under Secretary for Benefits for further 
consideration."  38 C.F.R. §§ 3.311(b)(1)(i), (ii), (iii).  
The veteran's prostate cancer manifested more than five years 
after exposure and so falls within the specified time period.  
38 C.F.R. § 3.311(b)(5)(iv).

The veteran's claim must be remanded, for due process 
purposes, because it was not referred to the Under Secretary 
pursuant to the applicable legal authority.  

By way of history, the Board notes that the veteran had also 
claimed service connection for lung cancer due to ionizing 
radiation and the RO requested a Defense Threat Reduction 
Agency (DTRA) dose estimate regarding the lung cancer only.  
See 38 C.F.R. § 3.311(a) (requiring assessment as to size and 
nature of radiation dose or doses in appropriate cases where 
the 38 C.F.R. § 3.309(d) presumption is not applicable).  In 
July 2002, the RO granted service connection for lung cancer 
because it was on the list of presumptive diseases in 
3.309(d)(2) and then, in August 2002, sent the case to the 
VBA Director of Compensation and Pension regarding a possible 
earlier effective date for this service connection grant.  In 
his September 2002 reply, the VBA Director, in addition to 
addressing the earlier effective date issue, stated that 
because a dose estimate for prostate exposure was not 
requested or given, an opinion from the Under Secretary could 
not be requested.  The VBA Director told the RO to get a DTRA 
dose estimate for the prostate and return the case to the VBA 
Compensation and Pension Service for an opinion.  The RO 
requested the prostate-related dose estimate from the DTRA in 
an October 2002 letter, and received this estimate later that 
month.  However, the RO did not return the case to VBA for an 
opinion from the Under Secretary.  Rather, the RO denied the 
claim in November 2002 because the DTRA dose estimate showed 
that the veteran had no potential for internal exposure to 
the prostate.  The regulation requires referral of the claim 
to the Under Secretary prior to RO adjudication; a remand is 
therefore necessary for such a referral to take place after 
any additional appropriate development is accomplished.  See 
VA Adjudication Manual, M21-1MR, Part IV, subpart ii, Chapter 
1, Section c, Topic 11, pp. 1-C-21 through 1-C-23 (explaining 
precise development steps regarding referral of claims to the 
Compensation & Pension Service, Policy Staff (211)).

Also to ensure that due process requirements are met with 
respect to the claim on appeal, while the matter is on 
remand, the RO should give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 20020; 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

The RO adjudication of the claim should include consideration 
of the veteran's November 2002 request for an independent 
dose analysis.  [Parenthetically, the Board notes that 
referral for such an independent analysis requires a dose 
estimate from a credible source that is different than the 
dose data derived from official military records (i.e., the 
DTRA dose estimate), and that no such credible source dose 
estimate has been submitted by the veteran or on his behalf.  
See 38 C.F.R. § 3.311(a)(3).].

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for prostate 
cancer that is not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
request that that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should refer the claim to the Under 
Secretary for Benefits for further 
consideration in accordance with 
38 C.F.R. § 3.311(c).  

The RO should ensure that its letter 
requesting review by the Under Secretary 
and enclosed materials are addressed to 
the appropriate individual, individuals, 
or unit for processing of the required 
request for an opinion from the Under 
Secretary.  This includes, but is not 
limited to the Compensation & Pension 
Service Policy Staff (211).  See VA 
Adjudication Manual, M21-1MR, Part IV, 
subpart ii, Chapter 1, Section c, Topic 
11, pp. 1-C-21 through 1-C-23.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


